 



Exhibit 10.1
FOURTH AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 13, 2007 (the “Effective Date”), is by and among
T-3 ENERGY SERVICES, INC., a Delaware corporation (the “Borrower”), T-3 OILCO
ENERGY SERVICES PARTNERSHIP, an Alberta general partnership (the “Canadian
Borrower”), the BANKS (as defined in the Credit Agreement defined below)
signatory hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION (in its individual
capacity, “Wells Fargo”) as agent (in such capacity, together with its
successors in such capacity, the “Agent”) for the Banks under the Credit
Agreement (as defined below) and COMERICA BANK, a Michigan banking corporation
and authorized foreign bank under the Bank Act (Canada) acting through its
Canadian branch (the “Canadian Lender”).
WITNESSETH:
     WHEREAS, the Borrowers, the Banks, and the Agent are parties to that
certain First Amended and Restated Credit Agreement dated as of September 30,
2004 (as the same has been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, the Borrowers, the Agent and the Banks desire to amend the Credit
Agreement, subject to the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the premises set forth above, the
covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows intending to be legally bound (all provisions of
this Amendment being effective as of the Effective Date):
ARTICLE I
Definitions
     Section 1.1 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Credit Agreement, as amended hereby.
ARTICLE II
Amendment
     Section 2.1 Amendment to Section 1.1. The definition of “Revolving Credit
Termination Date” found in Section 1.1 of the Credit Agreement is amended by
deleting the reference to “September 30, 2007” and inserting in lieu thereof the
date “September 30, 2008”.
     Section 2.2 Amendment to Section 2.10(a). Section 2.10(a) is amended by
deleting therefrom “March 31, 2007” and inserting in lieu thereof the words “the
Revolving Credit Termination Date”.
FOURTH AMENDMENT TO FIRST AMENDED
AND RESTATED CREDIT AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



ARTICLE III
Conditions Precedent
     Section 3.1 Conditions Precedent to Effectiveness of Amendment. The parties
hereto agree that this Amendment shall not be effective until the satisfaction
of each of the following conditions precedent and thereupon shall be effective
as of the Effective Date:
     (a) The Agent shall have received a copy of this Amendment executed and
delivered by the Borrowers, each Bank, the Canadian Lender, and each Guarantor;
     (b) Each of the representations and warranties made in this Amendment shall
be true and correct on and as of the Effective Date as if made on and as of such
date (other than those which are made at the time of an Advance), both before
and after giving effect to this Amendment;
     (c) The Borrowers shall have paid all the reasonable fees and out-of-pocket
expenses of counsel for the Agent to the extent invoiced prior to the Effective
Date; and
     (d) The Agent shall have received, in form and substance satisfactory to
the Agent and its counsel, such other documents, agreements, certificates and
instruments as the Agent shall reasonably require.
ARTICLE IV
Ratifications; Representation and Warranties
     Section 4.1 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and the other Loan Documents and except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Borrowers, the Agent and the Banks
agree that the Credit Agreement as amended hereby shall continue to be legal,
valid, binding and enforceable in accordance with its terms.
     Section 4.2 Representations and Warranties. To induce the Agent and the
several Banks parties hereto to enter into this Amendment and to grant the
consents and waivers contained herein, each of the Borrowers represents to the
Agent and the Banks as follows:
     (a) Each of the Borrowers hereby confirms that all representations and
warranties made in Article VIII of the Credit Agreement (other than those which
are made at the time of an Advance) are true and correct in all material
respects on and as of the Effective Date, both before and after giving effect to
this Amendment, as if such representations and warranties were being made on and
as of the Effective Date;
     (b) Each of the Borrowers and each of the Guarantors hereby confirm that
the resolutions previously delivered to the Agent remain in full force and
effect and authorize the execution and delivery of this Amendment to the Agent;
and
FOURTH AMENDMENT TO FIRST AMENDED
AND RESTATED CREDIT AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



     (c) No Default or Event of Default exists under any of the Loan Documents.
ARTICLE V
Miscellaneous
     Section 5.1 Loan Documents. This Amendment shall be deemed to be a Loan
Document for all purposes under the Credit Agreement and the other Loan
Documents.
     Section 5.2 Governing Law. Each of the Borrowers agrees to be bound by the
terms of Section 14.12 of the Credit Agreement, which is incorporated herein by
reference.
     Section 5.3 Severability. Any provision of this Amendment which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
     Section 5.4 Fees and Expenses. Each of the Borrowers agrees to pay on
demand all reasonable costs, fees, and expenses of the Agent in connection with
the preparation, execution, and delivery of this Amendment and any other
documents prepared in connection herewith or therewith, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agent.
     Section 5.5 Counterparts; Facsimiles. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Signatures transmitted by facsimile or other electronic means
shall be effective as originals.
     Section 5.6 Effective Date. This Amendment shall become effective as of the
Effective Date when the Agent has received counterparts of this Amendment
executed by each of the Borrowers and the Banks and each of the conditions
precedent set forth above has been satisfied, whether or not this Amendment has
been executed and delivered by each and every Bank named on a signature page
attached hereto.
     Section 5.7 WAIVER OF TRIAL BY JURY. TO THE FULLEST EXTENT PERMITTED, BY
APPLICABLE LAW, EACH OF THE BORROWER, THE CANADIAN BORROWER, THE AGENT AND THE
BANKS HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE BORROWER OR THE CANADIAN
BORROWER AND ANY OTHER PARTY TO THIS AGREEMENT ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS, OR ANY RELATIONSHIP BETWEEN
ANY OTHER PARTY TO THIS AGREEMENT AND THE BORROWER OR THE CANADIAN BORROWER.
THIS PROVISION IS A
FOURTH AMENDMENT TO FIRST AMENDED
AND RESTATED CREDIT AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



MATERIAL INDUCEMENT TO THE BANKS TO PROVIDE THE FINANCING DESCRIBED IN THE
CREDIT AGREEMENT.
     Section 5.8 FINAL AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT AND OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
FOURTH AMENDMENT TO FIRST AMENDED
AND RESTATED CREDIT AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers
effective as of the Effective Date.

            BORROWER:

T-3 ENERGY SERVICES, INC.
      By:   /s/ Michael T. Mino         Michael T. Mino        Vice President   
    CANADIAN BORROWER:

T-3 OILCO ENERGY SERVICES PARTNERSHIP, by its partners,

T-3 ENERGY SERVICES CANADA, INC.
      By:   /s/ Michael T. Mino         Michael T. Mino        Vice President   
           - and —
      T-3 OILCO PARTNERS ULC
      By:   /s/ Michael T. Mino         Michael T. Mino        Vice President   
    Address for Notices:

7135 Ardmore Street
Houston, Texas 77054
Fax No.: (713) 996-4123
Telephone No.: (713) 996-4110
Attention: Michael Mino         

FOURTH AMENDMENT TO FIRST AMENDED
AND RESTATED TO CREDIT AGREEMENT — Signature Page

 



--------------------------------------------------------------------------------



 



            AGENT AND BANKS:

WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor-by-merger to Wells
Fargo Bank Texas, National Association, as Agent and a Bank
      By:   /s/ Michael Janak         Name:   Michael Janak        Title:   Vice
President        COMERICA BANK,
      By:   /s/ S. John Castellano         Name:   S. John Castellano       
Title:   Senior Vice President        GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ James N. Urbates         Name:   James N. Urbates       
Title:   Duly Authorized Signature        CANADIAN LENDER:

COMERICA BANK, a Michigan banking corporation and authorized foreign bank under
the Bank Act (Canada) acting through its Canadian branch,
      By:   /s/ Omer Ahmed         Name:   Omer Ahmed        Title:   Portfolio
Manager     

FOURTH AMENDMENT TO FIRST AMENDED
AND RESTATED TO CREDIT AGREEMENT — Signature Page

 



--------------------------------------------------------------------------------



 



The undersigned Guarantors hereby consent and agree to the execution and
delivery of this Amendment and the documents referred-to in Article III thereof
and the consummation of the transactions contemplated in the Amendment, and the
undersigned Guarantors (i) reaffirm their respective obligations under each of
their respective Guaranty Agreements, which Guaranty Agreements shall continue
in full force and effect notwithstanding the consummation of such proposed
transactions, and (ii) confirm that the Canadian Obligations are guaranteed
thereunder and entitled to the benefit of the Collateral provided in the Loan
Documents.

            GUARANTORS:

A & B Bolt & Supply, Inc.
Cor-Val Holdings, Inc.
Preferred Industries Holdings, Inc.
T-3 Canadian Holdings, Inc.
T-3 Custom Coating Applicators, Inc.
T-3 Financial Services LP, Inc.
T-3 Investment Corporation III
T-3 Property Holdings, Inc.
T-3 Support Services, Inc.
T-3 Management Holdings, Inc.
T-3 Mexican Holdings, Inc.
O & M Equipment Holdings, Inc.
Manifold Valve Services, Inc.
Pipeline Valve Specialty, Inc.
United Wellhead Services, Inc.
      By:   /s/ Michael T. Mino         Michael T. Mino        Vice President of
each of the foregoing companies        Cor-Val, L.P.

    By:   Cor-Val Holdings, Inc.,
its sole general partner       By:   /s/ Michael T. Mino         Michael T.
Mino, Vice President              T-3 Management Services, L.P.

    By:   T-3 Management Holdings, Inc.,
its sole general partner
      By:   /s/ Michael T. Mino         Michael T. Mino, Vice President         
   

FOURTH AMENDMENT TO FIRST AMENDED
AND RESTATED TO CREDIT AGREEMENT — Signature Page

 



--------------------------------------------------------------------------------



 



            Preferred Industries, L.P.

    By:   Preferred Industries Holdings, Inc.,
its sole general partner
      By:   /s/ Michael T. Mino         Michael T. Mino, Vice President         
    O&M Equipment, L.P.

    By:   O & M Equipment Holdings, Inc.,
its sole general partner         By:   /s/ Michael T. Mino         Michael T.
Mino, Vice President        T-3 Financial Services, L.P.

    By:   T-3 Management Holdings, Inc.
its sole general partner
      By:   /s/ Michael T. Mino         Michael T. Mino, Vice President         
   

FOURTH AMENDMENT TO FIRST AMENDED
AND RESTATED TO CREDIT AGREEMENT — Signature Page

 